Sears, Justice,
concurring in part and dissenting in part.
I disagree with Division 1 of the majority opinion. While the United States Supreme Court has approved use of the phrase “moral certainty” in a burden-of-proof charge, Victor v. Nebraska, 511 U. S. -(114 SC 1239, 127 LE2d 583) (1994), the trial court in this case did not say “moral certainty,” or even “moral and reasonable certainty.” Rather, in this case the trial court told the jurors simply that “reasonable certainty is all that can be expected in a legal investigation.”
A “reasonable certainty” is not the equivalent of a belief “beyond a reasonable doubt.” As we held in Vance v. State, 262 Ga. 236 (416 SE2d 516) (1992),
because the term “reasonable” is inherently equivocal, it is conceivable that a juror could be reasonably certain of an element of a crime, and at the same time harbor a reasonable doubt as to that element. Hence, a juror who heard the phrase “reasonable certainty” might apply a lesser standard of proof than guilt beyond a reasonable doubt.
(Emphasis supplied.) Id. at 238, n. 5.
In approving use of the phrase “moral certainty” in Victor, the Supreme Court relied on the etymology of the phrase. The Court found that “moral certainty” stems from the phrase “moral evidence” which, while “not a mainstay of the modern lexicon,” has historically been used in contrast to “demonstrative evidence” to describe the ev*667idence necessary to establish proof beyond a reasonable doubt. Victor, 114 SC at 1246. See also Lloyd v. State, 214 Ga. App. 564 (448 SE2d 729) (1994). The Supreme Court also relied on the remainder of the sentence in which the trial court used “moral certainty,” which expressly equated “moral certainty” with an “abiding conviction.” Id. at 1247.
Decided November 28, 1994.
Garland & Samuel, P. C., Lynne Y. Borsuk, for appellant.
Lewis R. Slaton, District Attorney, Rebecca A. Keel, Assistant District Attorney, Michael J. Bowers, Attorney General, Paige M. Reese, Assistant Attorney General, for appellee.
*667In this case, the same analysis cannot apply. The phrase “reasonable certainty” lacks the history and connotations of “moral certainty,” and, while the charge explained “reasonable doubt” in several places, it gave no qualifying definition of “reasonable certainty.” To the contrary, in this charge the phrase “reasonable certainty is all that can be expected in a legal investigation” is a distinct, separate sentence, and represents the only attempt by the trial court to define the state’s burden of proof in positive terms. The majority’s reliance on Hattaway v. Dickens, 163 Ga. 755 (137 SE 57) (1926), for a contrary holding is misplaced, as that case involves the burden of proof necessary to establish a parol contract for the sale of land in a civil case, not the state’s burden of proof in a criminal jury trial as established by the Fifth Amendment to the United States Constitution. See Sullivan v. Louisiana, 508 U. S. _ (113 SC 2078, 124 LE2d 182) (1993). For these reasons, the phrase “reasonable certainty is all that can be expected in a legal investigation” does not accurately define the state’s burden of proof and its use was error.
The effect of error in a burden-of-proof charge was examined by the United States Supreme Court in Sullivan v. Louisiana, 113 SC at 2078. In Sullivan, the Court held that whether a constitutional error may be considered harmless depends upon the effect of the error on the guilty verdict reached by the jury in the case at hand. Id. at 2081. In this regard, where error has occurred in the charge defining the beyond-a-reasonable-doubt standard, there can be “no jury verdict within the meaning of the Sixth Amendment.” (Emphasis supplied.) Id. at 2082. Since no verdict has been rendered in such a case, held the Court in Sullivan, it is meaningless to consider whether the “same” verdict would have been rendered absent an error, and, consequently, such an error is not susceptible to a harmless-error review. Therefore, pursuant to Sullivan, the error in this case is not subject to a harmless-error analysis, and requires reversal.
I am authorized to state that Justice Thompson joins in dissenting to Division 1 of the majority opinion. I concur in Divisions 2 and 3 of the majority opinion.